EVANS, Circuit Judge
(dissenting). The extent to which the holding goes in this case may be gathered only from a statement of the facts.
Plaintiff brought this action for damages for alleged breach of contract. The contract, if any, grew out of two letters, one, written by defendant in California, which may well be called the offer; the other, written by plaintiff at Madison, Wis., and termed the acceptance. *286Whether the second letter was an acceptance of the offer found in the first was the sole disputed issue in the case. No question of fact, but simply one of law, was involved. Had a jury been drawn, the District Court, in disposing of the action, would have been compelled to direct a verdict.
Under these circumstances, it seems to me, it was the duty, as well as the privilege, of counsel to avoid the expense to litigants and to the government incident to a jury trial.. On the other hand, the litigants’ right to review the decision of the District Court should be as clear and as extensive as in case the. idle formality of calling a jury was respected.
In either case any adverse ruling in the course of the trial, to which exception was taken, should be subject to review upon writ of error. Section 649 R. S., section 1587, Comp. Stat., did not take from the litigantp the right to review the rulings of the lower court. This section was intended to give litigants the right to waive jury trials in law actions, and to give to the findings of the court the force of a verdict of a jury. Rulings on questions of law, properly presented, were subject to review in such a trial, the same as in a case of a trial by jurY-
Had a jury been present, a motion to direct a verdict in defendant’s favor would have saved the question here sought to be reviewed. Without the jury, a motion to dismiss should, I think, preserve the same right.
In the instant case, attorneys for plaintiff in error, following the Wisconsin state court practice, presented proposed findings of fact and conclusions of law. Their presentation constituted a request so. to find. Defendant’s attorneys did likewise. It was not a case where the court declined to make findings, but a case where the court, with proposed findings and conclusions from both sides, all bearing on the single disputed issue heretofore stated, adopted the proposed or requested findings of plaintiff. To this ruling, as well as to the court’s failure tp adopt its requested findings, defendant duly and seasonably excepted.
But defendant did more than merely request the court to make findings of facts and conclusions of law. At the conclusion of defendant’s request the following appears:
“That the court find that no contract was consummated between the parties, and that the action should be dismissed, with costs in favor of defendant.”
Was not this a motion to dismiss? 'Certainly its equivalent. Whether counsel moves the court or requests the court to dismiss an action is quite immaterial. No deception, occurs in either case. The court must have understood, and opposing counsel understood, defendant’s position. He was demanding a dismissal of the action. Refusal to grant the request, motion, demand, or what it may be called, made with other requests or alone, should certainly, and I think does, raise a ruling in the course of the trial, the correctness of which may be reviewed by an appellate court. See generally, upon this proposition, United States Fidelity & Guaranty Co. v. Board of Com’rs of Woodson County, Kan., 145 Fed. 144, 151, 76 C. C. A. 114; Felker *287v. First Nat. Bank of Cincinnati, Ohio, 196 Fed. 200, 202, 116 C. C. A. 32; Humphreys v. Third Nat. Bank of Cincinnati, 75 Fed. 852, 21 C. C. A. 538; United States v. Robertson, 183 Fed. 711, 106 C. C. A. 149; Wear v. Imperial Window Glass Co., 224 Fed. 60, 139 C. C. A. 622; Meyer & Chapman State Bank v. First National Bank of Cody, 248 Fed. 679, 681, 160 C. C. A. 579.
I therefore dissent from the opinion of the majority of the court.